Case: 19-10297     Document: 00515523431         Page: 1    Date Filed: 08/11/2020




             United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 11, 2020
                                No. 19-10297
                              Summary Calendar                     Lyle W. Cayce
                                                                        Clerk


 Jarrod Hammonds,

                                                        Plaintiff — Appellant,

                                     versus

 Dallas County; City of Dallas; Lashon Butler; Liliana
 Gonzalez; Tina Morales; Molly Seanyear; Pamela Pope
 Johnson; Edward Lopez, Jr.; David L. Horan; John Doe 1-
 20,

                                                      Defendants — Appellees.



                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 3:17-CV-1661


 Before Smith, Dennis, and Duncan, Circuit Judges.
 Per Curiam:*




        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10297        Document: 00515523431         Page: 2     Date Filed: 08/11/2020


                                    No. 19-10297

          Jarrod Hammonds appeals the dismissal of his 42 U.S.C. § 1983 suit,
 alleging violations of the Fourth and Fourteenth Amendments and several
 federal statutes, following a sheriff’s sale of his property in Duncanville,
 Texas, to collect delinquent property taxes. The district court dismissed the
 suit, finding the action barred by the Tax Injunction Act (“TIA”), 28 U.S.C.
 § 1341. We affirm.
          The TIA withholds federal jurisdiction over any suit to “enjoin,
 suspend or restrain the assessment, levy or collection of any tax under State
 law where a plain, speedy, and efficient remedy may be had in the courts of
 such State.” Id. It applies with full force to taxes “imposed by
 municipalities.” Home Builder’s Ass’n v. City of Madison, 143 F.3d 1006, 1010
 n.6 (5th Cir. 1998). The TIA is “a broad jurisdictional impediment to federal
 court interference with the administration of state tax systems.” Washington
 v. Linebarger, Goggan, Blair, Pena & Sampson, LLP, 338 F.3d 442, 444 (5th
 Cir. 2003) (quoting United Gas Pipe Line Co. v. Whitman, 595 F.2d 323, 326
 (5th Cir. 1979)). Accordingly, we have held the TIA is not limited to suits
 directly challenging “taxes only,” but also extends to “the broader activities
 of assessing, levying, and collecting taxes.” Id.; see, e.g., Dawson v. Childs, 665
F.2d 705, 710 (5th Cir. Unit A 1982) (TIA barred attempt to enjoin state tax
 lien).
          The TIA bars this lawsuit. Hammonds challenges the sale of his
 property in order to collect delinquent property taxes, penalties, interest, and
 fees owed to Dallas County and various other local taxing units. This practice
 is authorized by Texas law as a mechanism for tax collection. See Tex. Tax
 Code Ann. § 33.41; id. § 33.53. The sale was part of the “collection of [a]
 tax under State law.” 28 U.S.C. § 1341; accord Washington, 338 F.3d at 444
 (TIA barred challenge to nonpayment penalty). Moreover, Texas state
 courts provide “a plain, speedy, and efficient remedy” for Hammonds’
 complaints. Id.; see McQueen v. Bullock, 907 F.2d 1544, 1550 (5th Cir. 1990)
 (noting that “Texas has a vast arsenal to assure orderly adjudication of




                                         2
Case: 19-10297      Document: 00515523431         Page: 3     Date Filed: 08/11/2020


                                   No. 19-10297

 serious federal constitutional questions” (cleaned up)); Dawson, 665 F.2d at
 710 (Texas state courts provided adequate remedy in action to enjoin state
 tax lien); Clark v. Andrews Cty. Appraisal Dist., 76 F. App’x 525, 526 (5th Cir.
 2003) (Fifth and Fourteenth Amendment challenges against county taxing
 authorities could be adequately adjudicated in Texas state court).
        Hammonds argues the TIA does not bar his suit because his property
 was not subject to taxation under Texas law. This misses the point: the TIA
 bars us from determining whether a state tax was properly administered if the
 result may be to “enjoin, suspend or restrain” tax collection. Hammonds also
 appears to argue that the TIA does not apply because he alleges violations of
 his civil and constitutional rights. But we have consistently applied the TIA
 to bar such claims. See, e.g., McQueen, 907 F.2d 1544.
        Accordingly, the district court did not err in dismissing Hammonds’s
 claims for lack of subject matter jurisdiction. We do not address
 Hammonds’s claim, raised for the first time here, that the district court had
 jurisdiction over his claims pursuant to an exception to the Anti-Injunction
 Act, 28 U.S.C. § 2283.
        AFFIRMED.




                                        3